222 S.W.3d 346 (2007)
Brandy FISHER, Respondent,
v.
Carroll FISHER, Appellant.
No. WD 66599.
Missouri Court of Appeals, Western District.
May 22, 2007.
Larry V. Swall, Liberty, MO, for Appellant.
Patricia D. Reynolds, Liberty, MO, for Respondent.
Before DIV III, LOWENSTEIN, P.J., ELLIS and HARDWICK, JJ.

ORDER
PER CURIAM.
Husband raises several points on appeal from judgment of dissolution of marriage. His arguments that the judgment as to disposition of property was conditional and inequitable and that the award of maintenance was improper are without merit. Affirmed. Rule 84.16(b).